      Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 1 of 47




Thomas B. Quinn (WY:#5-2630)
GORDON REES SCULLY MANSUKHANI, LLP
555 Seventeenth Street, Suite 3400
Denver, CO 80202
Telephone: (303) 534-5160
Email: tquinn@grsm.com


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING

CARLIE SHERMAN, ANNA GOZUN;                         )
AMANDA NASH; and JOHN DOE on behalf                 )
of themselves and all similarly situated persons,   )
                                                    )
               Plaintiff,                           )
                                                    )
vs.                                                 )   Civil Doc. No. 20-CV-215-SWS
                                                    )
                                                    )
TRINITY TEEN SOLUTIONS, INC., a                     )   BRIEF IN SUPPORT OF MOTION
Wyoming corporation; TRIANGLE CROSS                 )   TO DISMISS PLAINTIFFS’ CLASS
RANCH, LLC, a Wyoming limited liability             )   ACTION COMPLAINT BY
corporation; MONKS OF THE MOST                      )   DEFENDANTS TRINITY TEEN
BLESSED VIRGIN MARY OF MOUNT                        )   SOLUTIONS, ANGELA
CARMEL, d/b/a MYSTIC MONK                           )   WOODWARD, JERRY
                                                    )   WOODWARD, KARA
COFFEE, a Wyoming corporation;                      )   WOODWARD, AND DALLY-UP,
GERALD E. SCHNEIDER;                                )   LLC
MICHAELEEN P. SCHNEIDER;                            )
ANGELA C. WOODWARD; JERRY D.                        )
WOODWARD; DANIEL SCHNEIDER;                         )
MATHEW SCHNEIDER; MARK                              )
                                                    )
SCHNEIDER; KARA WOODWARD;                           )
KYLE WOODWARD; THOMAS GEORGE;                       )
JUDITH D. JEFFERIS; DALLY-UP, LLC,                  )
a Wyoming limited liability corporation;            )
ROCK CREEK RANCH, INC., a Delaware                  )
corporation; DIOCESE OF CHEYENNE, a                 )
                                                    )
Wyoming corporation; and the                        )
SOCIETY OF OUR LADY OF THE MOST                     )
HOLY TRINITY, a Texas corporation; and              )
NEW MOUNT CARMEL FOUNDATION,                        )
INC., a Wyoming corporation,                        )
                                                    )
               Defendants.                          )
                                                    )
                                                    )
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 2 of 47




       Defendants Trinity Teen Solutions, Angela Woodward, Jerry Woodward, Kara Woodward,

Kyle Woodward, and Dally Up, LLC (“Trinity and Woodward Defendants”), by and through their

attorneys, offer this brief in support of their motion to dismiss Plaintiffs’ Class Action Complaint

for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

I.     PROCEDURAL HISTORY AND BACKGROUND

       Plaintiffs’ parents made the presumably difficult decision to send their children to receive

therapy and services at a residential treatment center. Before the Court is the issue of whether

Plaintiffs can sustain their action for human trafficking, RICO, and negligence based on their

parents placing them in a licensed program that includes therapeutic activities involving principles

of manual labor, hard work, and self-sufficiency.

       Plaintiffs Carlie Sherman, Anna Gozan, Amanda Nash, and John Doe filed this action

against eleven individual defendants and eight entity defendants on November 25, 2020. [D.E. 1].

They allege five causes of action against either some or all defendants: (1) forced labor in violation

of Trafficking Victims Protection Act (TVPA) provisions 18 U.S.C. §§ 1589(a), 1595(a); (2)

forced labor in violation of 18 U.S.C. §§ 1589(b), 1595(a); (3) unlawful recruiting, harboring,

transporting, providing and/or obtaining of labor or services in violation of 18 U.S.C. §§ 1590,

1595(a); (4) violation of the Racketeer Influenced and Corrupt Organizations Act (RICO) in

violation of 18 U.S.C. § 1961 et seq, and; (5) state law negligence and negligent infliction of

emotional distress. As explained below, each of Plaintiffs’ claims should be dismissed.

II.    PLAINTIFFS’ CLAIMS AND BACKGROUND

       A.      Plaintiffs’ Recruitment Scheme Theory.

       Plaintiffs allege that the Defendants operated a “recruitment scheme” or even a conspiracy

whereby they allegedly made false representations about treatment and then forced Plaintiffs to

                                                  1
        Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 3 of 47




perform unpaid ranch work and other labor in order to obtain profits for their respective businesses

instead of providing promised treatment. [D.E. 1 ¶¶ 4, 8, 19, 51, 56, 136, 137]. Plaintiffs generally

allege that two providers of substitute childcare services operate the forced labor scheme: Triangle

Cross Ranch, Inc. (“TCR”) owned by Jerry and Michaeleen Schneider (“TCR Defendants”) and

Trinity Teen Solutions (“TTS”) owned by Angie and Jerry Woodward. [D.E. 1 ¶¶ 3, 4]. TCR is a

group home for boys and TTS is a residential treatment center for girls. [D.E. 1 ¶¶ 3, 4]. Plaintiffs

allege that they were subjected to or threatened with sleep deprivation, physical punishment,

emotional abuse, and humiliation such as being leashed to other people, carrying around a folding

chair, forced silence, and being made to run. [D.E. 1 ¶ 15].

       Plaintiffs’ theory of forced labor depends in large part on their conclusory assertion that

TCR and TTS are working ranches. Plaintiffs allege that TCR is a “50,000 acre working ranch

with over 1,000 head of cattle.” [D.E. 1 ¶ 3]. There are no other allegations to support Plaintiffs’

theory of a working ranch that used their forced labor as to TCR. They allege that TTS is a

“working ranch” that “sits on a 160-acre parcel.” [D.E. 1 ¶¶ 4, 53]. Plaintiffs offer no other

allegations in support of the working ranch theory as to TTS. For example, they do not articulate

what livestock TTS raises, what work is required to support TTS’s alleged ranching operations, or

anything else that would make it plausible that a purported working ranch would entrust the

wellbeing of valuable livestock to “untrained, unsupervised teen[s] with no prior farm or ranch

experience” instead of “experienced ranch hand[s].” [D.E. 1 ¶ 62]. Markedly absent is any

assertion that any Defendant derives income from livestock being raised at TTS. Nor do Plaintiffs

set forth information that supports their theory that a 160-acre property requires approximately

twelve Plaintiffs working ten to twelve hours a day at any given time, in addition to staff, to support

its alleged “working ranch” operations. [D.E. 1 ¶¶ 15, 61, 94-95].

                                                  2
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 4 of 47




       There is also little in the way of allegations to support Plaintiffs’ theory of a scheme among

the defendants, which is necessary both for the forced labor and RICO causes of action. More

specifically, there is no allegation that the respective operations of TCR and TTS had anything to

do with one another. TCR and TTS are on separate properties located approximately 12-15 miles

from one another in the Powell, Wyoming area. [D.E. 1 ¶¶ 29, 30]. Plaintiffs do not allege that

Defendants forced girls from TTS to labor at TCR or that boys from TCR were forced to labor at

TTS. They do not allege that there was shared ownership or control between TTS and TCR. They

do not allege that owners and employees of TTS and TCR worked together in any way to operate

their respective substitute childcare service businesses. Rather, Plaintiffs rely almost exclusively

on some of the co-defendants’ family relationships to support a scheme theory. [D.E. 1 ¶¶ 4, 32-

40]. For example, family relationship is the sole basis to claim that Angela and Jerry Woodward

are “following in the footsteps” of Gerald Schneider’s business because this allegation is otherwise

unsupported by a description of the alleged forced labor scheme that Gerald Schneider devised

and that Angela and Jerry Woodward adopted. [D.E. 1, ¶ 50]. To the extent operating a substitute

childcare service without certification has any bearing on the issue of forced labor, Plaintiffs do

not allege – because they cannot – that the 2012-2015 litigation between TCR and the Wyoming

Department of Family Services involved TTS, Dally-Up, or any Woodward defendant. [D.E. 1 ¶

3]. Nor do they offer allegations, outside of family relationship, that connect the apparent

testimony of Gerald Schneider regarding “reality therapy” during an enforcement action brought

by the state of Wyoming the TTS listing of “reality therapy” in the Parent Handbook attached to

the Complaint . [D.E. 1, ¶ 7-8, p. 70].

       Similarly, the Complaint sets forth a recitation of who the various defendants are with little

information about what each defendant allegedly did in order to carry out a forced labor

                                                 3
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 5 of 47




recruitment scheme or conspiracy. For example, the apparent extent of involvement by defendants

Kyle and Kara Woodward is that they are owners, managers and employees of TTS and/or Dally-

Up LLC. [D.E. 1, ¶¶ 39-40, 67]. Defendants Mathew and Mark Schneider are similarly alleged to

be employees, nothing more, of TCR. [D.E. ¶ 68]. Even the allegations against Angela and Jerry

Woodward, outside of “following in the footsteps” as noted above, are limited to noting that

Angela Woodward is Gerald Schneider’s daughter, that she and her husband, Jerry Woodward,

own and operate TTS and Dally-Up, LLC. [D.E. 1, ¶¶ 4, 34-35, 43, 53-54]. Liability against Dally-

UP, LLC hinges on two paragraphs alleging that it purchased the land where TTS is located in

2010 accompanied by the conclusory and irrelevant assertion of Dally-Up as being a “shell

company” and an imaginative contention that an apparent term of land purchase was “free labor

and maintenance” on co-defendant Judith Jefferis’s separate property. [D.E. ¶¶ 54-55]. Plaintiffs

offer no additional allegations in support of their extraordinary contention that a term of a land

purchase included free labor and maintenance.

       With respect to the claims of Plaintiff Doe against the Trinity and Woodward Defendants,

there are no allegations that he was ever at TTS for any reason or that he ever interacted with or

was impacted by the actions or failure to act of any Woodward defendant. The sole basis of his

potential claims against the Trinity and Woodward defendants are the allegations of a forced labor

recruitment scheme between the defendants. Nothing else supports his apparent claims against the

Trinity and Woodward defendants. Accordingly, while the arguments in this motion focus on the

contents of the Parent Handbook, which are obviously most applicable to the named Plaintiffs, the

failure to articulate a scheme applies equally to Plaintiff Doe.




                                                  4
        Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 6 of 47




        B.      The TTS Parent Handbook and DFS Regulations.

        Aside from their insufficient articulation of a scheme, two additional issues undercut

Plaintiffs’ statement of their claims. The first is the complete contents of the Parent Handbook that

Plaintiffs have appended to the Complaint when read in their entirety (and not selectively as

Plaintiffs attempt to do). The second related issue is the regulated environment in which TCR and

TTS operate. Both the laws applicable to substitute childcare providers and the contents of the

Parent Handbook significantly impact the plausibility of Plaintiffs’ theory of labor or services and

compulsion under the TVPA, as well as their theory of misrepresentation of services which is

relevant to both scheme liability and Plaintiffs’ theory of negligence. As is described in greater

detail below, the legal requirements that TTS must meet in order to be able to operate are consistent

with the contents of the Parent Handbook. Read together, they erode Plaintiffs’ theories of liability.

        Both TTS and TCR are providers of substitute childcare services regulated by DFS

pursuant to Wyo. Stat. Ann. §§ 9-2-2101, 14-4-101 et seq, and Department of Family Services

regulations. (Attachment A). Plaintiffs confine their reference to the respective regulated provider

statuses of TCR and TTS to the conclusory allegation that this is a “guise.” [D.E. 1 ¶¶ 3, 4, 51,

56]. They do not offer a theory as to how TTS manages to pull off such a guise in light of the legal

requirements that it must meet in order to operate. Nor do they allege that TTS ever operated

without proper certification. Nor do they allege that TTS ever faced a risk of losing its certification,

for example, via any complaint made to DFS by a Plaintiff, putative class member, or parent.

        DFS Regulations define a group home like TCR as follows: “A Group Home offers a home-

like environment where staff may be live-in parents with their own children. Therapeutic services

may be provided.” WY ADC 049.0029.7 § 2. Residential treatment centers (RTCs) like TTS

“provide services for children who require a combination of therapeutic, educational, and

                                                   5
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 7 of 47




treatment services in a group care setting.” Id. WY ADC 049.0029.10 § 2. Both types of facilities

must be “certified” by DFS meaning “DFS formally recognizes the organization as meeting all of

the minimum requirements of [DFS] rules that pertain to the specific services provided and

compliance with applicable laws and regulations.” WY ADC 049.0029.1 § 6(d). Certification is

good for one or two years. WY ADC 049.0029.2 § 2(a). Facilities must support their requests for

certification or recertification with documents demonstrating compliance with DFS rules. WY

ADC 049.0029.2 § 1(e). Additionally, certification and recertification requires one or more on-site

DFS inspections. Id.

       Residential treatment centers like TTS are required to comply with several DFS regulatory

requirements in order to obtain certification and to avoid suspension, revocation and nonrenewal

of certification as well as other penalties. See Wyo. Stat. Ann. §§ 14-4-103, 14-4-108, 14-4-110,

14-4-111. Chief among them in terms of relevance to this case is the requirement that the facility

obtain consent to treatment and/or placement from the child’s parent or legal guardian “if not

already addressed in a court order.” WY ADC 049.0029.3 § 5(a); WY ADC 049.0029.10 §

1(b)(iii). DFS defines “informed consent” as “a child’s parent or legal guardian explicitly grants

permission to the organization to use a specific intervention. Consent is premised on full disclosure

of the facts to enable the consumer to make a decision based on knowledge of the risks, benefits

and alternatives.” WY ADC 049.0029.1 § 6(l). Relatedly, the TTS Parent Handbook contains a

parent informed consent signature page where the parent can either “agree to participate in the

Treatment Program” as described in the rest of the Parent Handbook (discussed more below) or

they can refuse. [D.E. 1, p. 108]. “Program” is another DFS regulatory term that is interchangeable

with “facility” meaning “a system of services offered by an organization in a specified location.”

WY ADC 049.0029.1 § 6(q).

                                                 6
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 8 of 47




       Parental consent is not all that is required in order to place and treat a child at an RTC. The

child must also exhibit one of the following conditions:

       (i) Child cannot function in his/her community;
       (ii) Child has treatment issues requiring therapeutic intervention;
       (iii) The child has received a psychiatric evaluation resulting in a diagnosed
       behavioral condition;
       (iv) The child is only minimally accepting of the treatment process;
       (v) There are documented attempts to treat the child with the maximum intensity
       of services available at a less intensive level of care that cannot meet or has failed
       to meet the needs of the child;
       (vi) Without intervention, there is clear evidence that the child will likely
       decompensate and present a risk of serious harm to self or others; and
       (vii) Child cannot attend public school.

WY ADC 049.0029.10 § 6(a). In addition to exhibiting at least one of the foregoing behaviors,

children who exhibit the following behaviors may also be appropriate for placement at an RTC:

       (A) Inability to follow directions and conform to structure of school, home or
       community;
       (B) Constant, sometimes violent arguments with caretakers, peers, siblings and/or
       teachers;
       (C) Moderate level of self-injurious behavior, risk taking, and/or sexual
       promiscuity;
       (D) Suicidal actions/history of serious suicidal actions;
       (E) Almost daily physical altercations in school, home or community;
       (F) Constant verbally aggressive and provocative language;
       (G) Frequent and severe property damage;
       (H) Probable juvenile justice system involvement; and/or
       (I) Moderate to high risk for sexually victimizing others.

Id. at § 6(a)(viii). Plaintiffs advance a theory that Defendants made promises to them, defrauded

them, induced them to pay money, and forced them to work without their consent that references

the role their parents played in placing and keeping them at TTS either minimally or not at all.

[D.D. 1, ¶¶ 9-13, 15-18]. Unsurprisingly, minors like the Plaintiffs who exhibit the foregoing

behaviors might not, given the choice, consent to a residential treatment program like the one

operated by TTS. But theirs is not the consent contemplated by the law applicable to RTC’s and

as reflected in the contents of the Parent Handbook. At least some degree of adverse response to
                                                 7
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 9 of 47




admission on the part of the child is to be expected. To that end, the Parent Handbook explains

that a parent or guardian can expect that their teenage daughter will exhibit a range of strong

emotions following admission to the program, including “anger, loneliness, sadness, remorse,

manipulation, lying, and depression.” [D.E. 1, p. 83].

       Plaintiffs’ fraud theory with respect to allegedly promised treatment and the “recruitment

scheme” depends in large part on representations made in advance of their admission to TTS via

the Parent Handbook. [D.E. 1, ¶¶ 4-6]. They selectively allege that some of the listed potential

treatments in the Parent Handbook are part of the “promise” that TTS made to them. [D.E. 1, ¶ 4-

8, p. 70-71]. They do not reconcile their belief in a promise with the first page of the Parent

Handbook which states, “This handbook does not constitute a contract with Trinity Teen Services,

Inc., either express or implied…Furthermore, the provisions of this handbook are designed by

Trinity Teen Solutions, Inc. to serve as guidelines rather than absolute rules, and exceptions may

be made from time to time on the basis of particular circumstances.” [D.E. 1, p. 59].

       Nor do Plaintiffs allege that they actually needed any or all of the treatments listed in the

Parent Handbook attached to the Complaint and that they did not receive needed treatment. They

forego any reference to individualized treatment entirely. However, the individualized assessments

that occur after admission govern the treatment a particular resident will receive. Indeed, at the top

of the list of possible treatments at TTS, the Parent Handbook states: “By using a wilderness ranch

setting, animal assisted therapy, and an individual care plan tailored to the needs of each person

we challenge young women to create healthier lives…” [D.E. 1, p. 70] (emphasis supplied). This

disclosure is consistent with Wyoming state regulations applicable to RTCs. Within 14 days of

admission to an RTC the following must occur:

       (i) Initial diagnostic assessment;
       (ii) Medical, psychiatric and substance use history;
                                                  8
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 10 of 47




       (iii) Family and social assessment;
       (iv) Child assets and strengths;
       (v) Developmental history and current developmental functioning with respect to
       physical, psychological and social areas, including age appropriate adaptive
       functioning and social problem-solving;
       (vi) Psycho-educational assessment;
       (vii) An assessment of the need for psychological testing, neurological evaluation
       and speech, hearing and language evaluations; and
       (viii) A problem list, related to the reasons why the child was admitted to this
       level of care.

WY ADC 049.0029.10 § 6(b) (emphasis supplied).

       Individualized plans of care contemplate family involvement. The Parent Handbook

explains how family will be involved in their daughter’s recovery such as assessments to identify

what constitutes problem attitudes and behavior from a parent perspective and the strength of the

child-rearing alliance between parents. [D.E. 1, p. 71]. The Parent Handbook discusses at length

the critical importance of family participation in therapy in order to meet treatment goals, citing to

such factors as the presence of certain psychological disorders within families, repeated behavior

across generations, the impact of differing social, racial, cultural, and religious backgrounds,

blended families, and the dynamics of extended families. [D.E. 1, p. 72-73]. This family-based

approach to individualized services is consistent with the regulations applicable to RTCs. Those

regulations require that RTCs also provide the following:

       (i) Wyoming Department of Education approved or accredited on-grounds school,
       a High School Equivalency program, or a program which works with the local
       school district to meet the educational needs of the child;
       (ii) A minimum of twenty-four (24) hours of therapeutic services per child per
       month, which shall include a combination of behavior modification, individual
       therapy, group therapy and family therapy. The specific services shall be
       determined by the treatment team through the creation and implementation of an
       [individual treatment plan of care] ITPC that is family based, child guided and
       culturally responsive; and
       (iii) Ongoing discharge and continuing care planning.




                                                  9
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 11 of 47




WY ADC 049.0029.10 § 2(a)(emphasis supplied). ITPC “means a document that describes

measurable, individualized therapeutic treatment goals and strategies designed to meet the child’s

needs as determined by the clinical assessment.” WY ADC 049.0029.1 § 6(k). ITPC’s must be

developed for children placed at a residential treatment center within 14 days. WY ADC

049.0029.3 § 31(a). They are developed by “the organization’s administrator/executive director

(or designee) foster parent, professional staff, parent or legal guardian, [Department of Family

Services] DFS if the child is in DFS custody, and the child (if age appropriate).” Id. at § 31(b).

The ITPC shall include, but is limited to:

       (i) Written, measurable behavioral objectives, including how the staff will
       facilitate engagement of child with his/her family (to develop, maintain and
       strengthen relationship) of what is to be accomplished during the estimated period
       of service;
       (ii) Activities and tasks assigned to the organization or foster parent, child and
       family members (others as indicated) along with time frames for achievement of
       each task and clearly stated expectations and resources to be provided by the
       organization, child, family members, or other agencies or community
       organizations;
       (iii) Delivery of competent, regular and emergency medical, dental and optical
       care, with attention to special medical needs (the child’s health and safety plan
       shall be integrated into the ITPC, when available);
       (iv) Discharge plan to include a time-line, anticipated discharge date, and
       continuing care plan with other programs and/or community service providers
       identified as appropriate;
       (v) Time frames for the periodic review of progress toward the objectives;
       (vi) Description of the potential benefits of achieving the ITPC objectives and a
       description of potential ramifications of not achieving the ITPC objectives;
       (vii) When age appropriate, independent living skill building; and
       (viii) A description of any Reasonable and Prudent Parent decisions made by the
       designated official (executive director) or his/her designee.

WY ADC 049.0029.3 § 31(d); WY ADC 049.0029.10 § 1(b)(iii). Consistent with the foregoing

regulatory requirements applicable to RTCs, the TTS Parent Handbook contemplates and

describes individualized assessment and treatment plans. It explains that “[a]n individual care plan

is developed for each young woman in the first week” that is “written by a licensed professional

                                                10
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 12 of 47




assigned to work with the student” and “reviewed and approved by the treatment team.” [D.E. 1,

p. 67]. The Parent Handbook also describes information that TTS may use to develop the

individual care plan such as “psychological history, psychiatric evaluation, physical examination,

standard clinical interview, previous psychological evaluations, group home/residential reports,

monitoring of medication, previous individual therapy, discussion with previous therapists, school

reports, parent consultation, consultation with relevant physicians, nutritional assessment, day-to-

day observation of student, [and] substance abuse history.” [D.E. 1, p. 67]. It also lists 8 different

assessments that TTS conducts and which are consistent with Wyoming state ITPC requirements.

[D.E. 1, p. 71]. The Parent Handbook contemplates continuous parental involvement. It explains

that parents will receive weekly progress summaries, bi-weekly telephone conferences with their

daughter’s therapist, communication via telephone and e-mail with their daughter, and family

counseling and/or inclusion in treatment as appropriate. [D.E. 1, p. 87]. Parents are also asked to

complete an assessment of family strengths and weaknesses. [D.E. 1, p. 87]. In short, ongoing

parental consent and involvement are legally and logistically required through the course of a

child’s admission to and stay at TTS.

       Where limits on parental communication are concerned, TTS communicates the

limitations, as well as the practice of conducting searches for contraband and its rules regarding

visits in advance of admission via the Parent Handbook [D.E. 1, ¶¶ 12, 17, pp. 86, 96]; WY ADC

049.0029.3 § 23(j)(3). Where telephone calls are concerned, the Parent Handbook provides a

detailed disclosure describing five “Levels” that the child can achieve, and the level of parental

communication, ranging from supervised to unsupervised, that accompanies each level. [D.E. 1,

p. 96]. It states: “The girls have no unapproved access to phones.” It discusses at length the TTS

supervision of calls that will occur and the reasons for the level of supervision, the most notable

                                                 11
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 13 of 47




reason being that “[t]he most powerful and destructive event that can happen while your daughter

is at TTS, is phone calls.” [D.E. 1, pp. 96-97]. It also sets forth the rules of participation for calls,

all of which are tied to therapeutic reasons for the rules. [D.E. 1, p. 97-98].

        TTS also provides guidelines for mail communication between parents and children in

advance, including review by staff of mail prior to distribution to or from the children. [D.E. 1, p.

99]. The communication guidelines are similar to those applicable to telephone calls and also

reference the five “Levels” in connection with the number of people with whom the child can

correspond. [D.E. 1, p. 99-100]. The Parent Handbook notes that while TTS will make

recommendations to parents as to the content of mail sent to their children that “[n]o mail will ever

be withheld from the admitting parent/guardian to their daughter.” [D.E. 1, p. 100]. Plaintiffs do

not allege that TTS or any Woodward defendant withheld mail from their parents or guardians.

        The Parent Handbook also describes guidelines for visitation. It describes that visits must

be scheduled and other conditions, such as all belongings being subject to search and that

visitations are limited to parents and guardians. [D.E. 1, p. 102]. The visitation guidelines do not

contemplate that staff will be present to supervise visits. Rather, the parent or guardian visits their

daughter on their own, even off the TTS property at times. [D.E. 1, pp. 102-04]. Such visitations

would provide an opportunity to discuss concerns about the conditions at TTS.

        The TTS program’s incorporation of physical activity, including chores like cooking,

cleaning, and caring for animals, is also communicated in advance. [D.E. 1, ¶¶ 12, 70, 73, 75, 78,

79, 82; p. 68; p. 78] As are the rustic living conditions, dietary aspects of the program, the use of

discipline, and the use of progression through different levels in order to access improved

conditions and comforts. [D.E. 1, ¶¶ 12, 15, 16, 73; p. 83]. For example, Parent Handbook

discusses the program’s objective correlating positive behavior with “life’s basic needs such as:

                                                   12
      Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 14 of 47




food, shelter, and comfort” and “allowing natural consequences to provide reinforcement and

punishment of appropriate or inappropriate behaviors.” [D.E. 1, p. 68] It discloses that TTS

“frequently will make something an ordeal in order to impact behavior.” [D.E. 1, p. 71]. It

discusses the challenges of working with addicts in particular and the philosophy of compelling a

change by causing addicts to “hit rock bottom.” [D.E. 1, p. 88]. It describes a core TTS philosophy

as “people only change when they are uncomfortable.” [D.E. 1, p. 88]. TTS repeatedly

communicates the unvarnished reality of the challenges of the TTS program for everyone involved

in advance to parents via statements like these from the Parent Handbook:

          This principle of change is what drives much of our program—the level system,

           the timing of when privileges are given, the consequences for misbehavior, etc.

          …you play a big part in the “environment of discomfort” that surrounds your

           daughter.

          This collaboration in maintaining discomfort for your daughter is often

           extremely difficult for parents.

          Often we trade eternal happiness for temporary happiness—we so desire their

           happiness and comfort now, that we prevent our children from learning the

           necessary “hard lessons of life” and feeling the consequences of their poor

           choices.

          Trinity Teen Solutions, therefore, seeks to imitate the manner in which God has

           dealt with His people throughout history—by allowing them to feel the

           consequences of their actions. But we can only be successful if you, the parents,

           are completely on board with this approach



                                                 13
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 15 of 47




           Once she has felt the painful effects of her sinfulness and experiences genuine

            remorse, then she will be able to reach out to God in authentic repentance and

            begin working on rebuilding her broken relationships both with herself and her

            family members.

           Shutting the door may simply sound something like this: “Debbie, we

            know this is tough. We know this is not easy. This is hard work. Since we

            are not residents there, we obviously lack the full understanding of what

            you are going through. But you must know that we are behind you all the

            way. We love you. We want the best for you. We will help you in anyway

            we can, but you must understand that we will not return to old behaviors.

            And remember, we aren’t going to bail you out. You must work through all

            the issues. We love you.”

           Therefore, you must clearly communicate to her that it is up to her to work

            through her issues and that you will not bail her out.

           This loss of parental power and the roles of educator, disciplinarian, and moral

            guide has left children the “right” to raise themselves and parents afraid that

            any discipline may be damaging to their child—this results in generations of

            enabling parents!

[D.E. 1, pp. 88-94].

        TTS provides extensive advance disclosure to parents and guardians about other aspects of

the program that are likely to be challenging for their children that are reflected in Plaintiffs’ forced

labor claims. [D.E. 1, ¶¶ 12, 55, 61, 76 n. 25]. Group therapy topics can include obedience, dealing

with authority, self-discipline, and selflessness. [D.E. 1, p. 74]. Physical activity disclosed in the

                                                   14
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 16 of 47




Parent Handbook includes walking 4-6 miles a day in the course of caring for animals, chopping

wood, building fences, riding horses, and “other various forms of good old-fashioned ranch work.”

[D.E. 1, pp. 80, 83]. Rigorous physical exercise includes jumping rope, running, sit-ups, push-

ups, and wall-sits. [D.E. 1, p. 80]. Plaintiffs allege that the running in particular was a punishment

and also that some of the other physical exercise constituted punishment. [D.E. 1, ¶¶ 15, 64 n.20,

73(e), 77, 78(e), 80(b) n. 27, 83, 86(e)]. They also include a frequent refrain that the running

occurred in the presence of “sharp rocks and rattlesnakes.” [D.E. 1, ¶¶ 15, 64 n.20, 73(e), 77, 78(e),

86(e)]. This is colorful, but does not support Plaintiffs’ theory of coercion given that both rocks

and rattlesnakes are commonly found in the outdoors in Wyoming and TTS operates its program

largely outdoors as disclosed throughout the Parent Handbook [D.E. 1, p. 64]. Nor do sharp rocks

or rattlesnakes appear to have resulted in injury to them.

       In terms of nutrition, Plaintiffs may not have liked eating beans at some points, but they do

not claim that they were malnourished or, relatedly, address the lengthy Parent Handbook

disclosure regarding the use of nutritional supplements as part of the TTS program in order to

ensure adequate nutrition. [D.E. 1, pp. 68-69, 79]. Plaintiffs claim that one of the forced labor

activities they endured was being responsible for cooking meals for groups of people, which is

consistent with what the Parent Handbook states that this activity is part of the program. (“The

girls take turns cooking for the camp.”) [D.E. 1, pp. 78-79

       Plaintiffs’ allegations as to school are difficult to follow. In one place they claim that they

“received no educational training related to school” as well as “no instructions [sic] from a certified

educational teacher” but simultaneously allege that they received “between zero and two hours of

[online] education daily.” [D.E. 1, ¶ 60]. In another paragraph they reference the existence of a

“school room.” [D.E. 1, ¶ 13]. Plaintiff Nash alleges that she walked to and from school classes.

                                                  15
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 17 of 47




[D.E. 1, ¶ 82]. None of these varying and internally inconsistent allegations acknowledge the full

page disclosure in the Parent Handbook that discusses the TTS academic program, noting that it

is an accredited independent study course. [D.E. 1, p. 75]. Nor do they allege that the TTS program

was in violation of DFS educational requirements of RTCs discussed above, which must be in

place in order for TTS to obtain and keep its certification.

       In addition to the admission criteria, individualized treatment, educational curriculum, and

parental or guardian consent and participation requirements discussed above, there are still more

regulatory requirements applicable to TTS that undercut the plausibility that their operations are a

“guise.” Minimum staffing requirements for residential treatment centers include licensed mental

health professionals, direct care staff, and medical personnel or licensed practical nurse. WY ADC

049.0029.10 § 4. Staff must complete a 30-hour orientation program and 20 hours of annual

training. WY ADC 049.0029.10 § 5. RTCs must meet staffing ratios including a “full time

equivalent licensed mental health professional/child ratio of 1:10 or a ratio of 1:12 when the

licensed mental health professional works with an aide for the delivery of therapeutic services,” a

minimum direct care staff to child ratio of 1:6 or 1:10 depending whether it is night time or

daytime. WY ADC 049.0029.10 § 7. They must also conduct bed checks three times per hour

during sleeping hours. Id.

       Plaintiffs include a handful of allegations that have little to no bearing on their causes of

action. For example, Plaintiffs allege that TTS brought a “frivolous” defamation lawsuit against

former residents who posted negative comments on the Internet. [D.E. 1, ¶ 18]. They note that this

lawsuit that it was “dismissed by consent.” [D.E. 1, ¶ 18]. They do not allege, and cannot, that a

court ever concluded that this lawsuit was frivolous. And they do not offer allegations that connect

a defamation lawsuit occurring after admission to TTS to a forced labor recruitment scheme that

                                                 16
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 18 of 47




occurs prior to admission at TTS given the theory of fraudulent inducement. The lawsuit simply

has no bearing on the legal theories of the case.

        Similarly, Plaintiffs allege that the methods of transportation company Touchdown, Inc.

included “legal abduct[ion] and use of a “medical or cement boot” to prevent escape. [D.E. 1, ¶

57]. They allege that owners of TTS and TCR used this transportation company but do not

otherwise offer a clue as to why they have included the allegation. [D.E. 1, ¶ 57]. They do not

allege that TTS or TCR controlled or had input into the transport company’s operations or methods.

They do not allege that TTS or TCR paid for transportation of any Plaintiff or that Touchdown,

Inc. They do not name any specific defendant as being involved at all in the transportation of any

named Plaintiff. They do not allege that the parents of anyone transported by Touchdown, Inc. did

not consent to the transportation or its conditions. They do not name Touchdown, Inc. as a co-

defendant. Here, as with the allegations concerning the lawsuit brought by TTS, this allegation is

irrelevant.

III.    LEGAL STANDARD

        The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test “the sufficiency

of the allegations within the four corners of the complaint after taking those allegations as true.”

Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). To survive a Rule 12(b)(6) motion,

“[t]he complaint must plead sufficient facts, taken as true, to provide ‘plausible grounds’ that

discovery will reveal evidence to support the plaintiff’s allegations.” Shero v. City of Grove,

Okla., 510 F.3d 1196, 1200 (10th Cir. 2007)); Bell Atlantic Co. v. Twombly, 550 U.S. 544, 555

(U.S. 2007). A court considering a motion to dismiss may identify allegations that are no more

than conclusions, and therefore not entitled to the assumption of truth. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “In evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not

                                                    17
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 19 of 47




only the complaint itself, but also attached exhibits and documents incorporated into the

complaint by reference. [T]he district court may consider documents referred to in the complaint

if the documents are central to the plaintiff’s claim and the parties do not dispute the documents’

authenticity.” Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (internal citations and

quotations omitted).

IV.    ARGUMENT

       A.      All Three TVPA Causes of Action Fail to Adequately Allege Knowledge,
               Cognizable Labor or Services, Compulsion, and Venture Liability Elements.

       Plaintiffs bring three TVPA causes of action: Counts 1, 2, and 3. Count 1 alleges perpetrator

liability for a forced labor violation pursuant to 18 U.S.C. § 1589(a) against TTS, TCR, Gerald

Schneider, Michaeleen Schneider, Angie Woodward, Jerry Woodward, Daniel Schneider, Mathew

Schneider, Mark Schneider, Kara Woodward, and Kyle Woodward. Count 2 alleges venture

liability for a forced labor violation in violation of 18 U.S.C. § 1589(b) against all defendants. And

Count 3 alleges perpetrator and/or joint venture liability for trafficking that can be committed via

recruitment, harboring, transportation, providing, and/or obtaining forced labor in violation of 18

U.S.C. § 1590(a) against all defendants. All three counts are predicated on the existence of a

violation pursuant to 18 U.S.C. § 1589(a), which requires a knowing violation. Plaintiffs’

allegations are insufficient to establish knowledge as to each defendant and Counts 1, 2, and 3 fail

for three additional reasons. First, Plaintiffs have not stated a cognizable labor or services theory.

Second, Plaintiffs have not stated a claim of compulsion that would state a claim as to 18 U.S.C.

§ 1589(a)(1) or (b)(2). Third, Plaintiffs have not stated a plausible venture liability theory.

               1.      Plaintiffs’ Allegations Do Not Support a Knowing Section 1589
                       Violation.

       The civil provision of the TVPA that authorizes the causes of action pursuant to Counts 1,


                                                  18
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 20 of 47




2, and 3, 18 U.S.C. § 1595(a), states:

       An individual who is a victim of a violation of this chapter may bring a civil action
       against the perpetrator (or whoever knowingly benefits, financially or by receiving
       anything of value from participation in a venture which that person knew or should
       have known has engaged in an act in violation of this chapter) in an appropriate
       district court of the United States and may recover damages and reasonable
       attorneys fees.

Count 1 alleges the following three possible means of violating 18 U.S.C. § 1589(a):

       (a)Whoever knowingly provides or obtains the labor or services of a person by
       any one of, or by any combination of, the following means—
       (1) by means of force, threats of force, physical restraint, or threats of physical
       restraint to that person or another person;
       (2) by means of serious harm or threats of serious harm to that person or another
       person;
       (3) [omitted]; or
       (4) by means of any scheme, plan, or pattern intended to cause the person to
       believe that, if that person did not perform such labor or services, that person or
       another person would suffer serious harm or physical restraint, shall be punished
       as provided under subsection (d).

       Plaintiffs appear to proceed mostly on a theory of perpetrator liability as to Count 1, having

alleged violations of Section 1589(a), but may include venture liability in the alternative. [D.E. 1,

¶¶ 111-14].

       Count 2 alleges venture liability pursuant to Section 1595(a) and Section 1589(b). Section

1589(b) is substantially similar to Section 1595(a). It states:

       Whoever knowingly benefits, financially or by receiving anything of value, from
       participation in a venture which has engaged in the providing or obtaining of
       labor or services by any of the means described in subsection (a), knowing or in
       reckless disregard of the fact that the venture has engaged in the providing or
       obtaining of labor or services by any of such means, shall be punished as provided
       in subsection (d).

       Count 3 alleges a violation of 18 U.S.C. § 1590(a) which states in relevant part:

       Whoever knowingly recruits, harbors, transports, provides, or obtains by any
       means, any person for labor or services in violation of this chapter shall be fined

                                                  19
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 21 of 47




       under this title or imprisoned not more than 20 years, or both.

        Count 3 alleges both perpetrator liability and venture liability. The basis of a trafficking

violation pursuant to Section 1590 can be a variety of misconduct. Plaintiffs appear to proceed on

a theory of recruiting, providing, or obtaining. They allege conduct having to do with a

transportation company as discussed above but do not offer allegations pertaining to any specific

defendant in support of a transportation theory. Accordingly, transportation does not appear to

form the basis of the cause of action in Count 3. Certainly, harboring is not implicated in Plaintiffs’

allegations. Regardless of the theory of a trafficking violation, a Section 1590 claim in this case

requires the allegation of facts establishing a forced labor violation. See Pasamba v. HCCA Intern,

Inc., 2008 WL 2562928 at *6 (D. Ariz 2008) (noting that “[t]o plead trafficking with respect to

peonage, slavery, involuntary servitude, or forced labor, Plaintiff must allege facts that would

prove peonage, slavery, involuntary servitude, or forced labor.”)

       Liability pursuant to the statutes alleged in all three TVPA counts require allegations

sufficient to support a forced labor violation under Section 1589. Plaintiffs do not allege that the

existence of a Section 1589 criminal conviction. Accordingly, they must properly plead the

existence of a knowing forced labor violation in order to meet their burden. “[E]ach criminal

provision of the TVPA has a mens rea requirement of knowing or reckless conduct by the

accused. See 18 U.S.C. §§ 1589(a); 1590(a); 1591(a); 1594(a-b); 1593A. In contrast, the civil

provision of the TVP[]A [Section 1595(a)] requires only that one ‘knowingly benefit[ ], ... from

participation in a venture which that person knew or should have known has engaged in an act in

violation of [the TVPA]’ to be held liable.” Ricchio v. Bijal, Inc., 424 F.Supp 3d. 182, 193 (D.

Mass. 2019) (emphasis in original).



                                                  20
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 22 of 47




       Counts 1 and 3 require articulation of a “knowing” violation on behalf of each defendant

named for those respective counts, in other words, awareness of one’s own actions. Plaintiffs’

claims in Count 1 pursuant to Section 1589(a)(1) and (a)(2) require the knowing commission of

force, threats of force, physical restraint, threats of physical restraint, serious harm, or threats of

serious harm. Their claims in Count 1 pursuant to Section 1589 (a)(4) require a showing of a

scheme, plan, or pattern. Count 3 requires a showing of having knowingly recruited, harbored,

transported, provided, or obtained by any means, a person for forced labor or services.

       TTS is an entity and cannot form the requisite state of mind to commit knowing violations.

Accordingly, to the extent Plaintiffs rely on a theory that TTS is a perpetrator for any of the TVPA

counts, there must be sufficient allegations of conduct by individuals that can be imputed an entity

in order to hold it liable for knowing conduct,. See U.S. v. A&P Trucking Co, 358 U.S. 121, 125

(1958) (stating that “impersonal entities can be guilty of ‘knowing’ or ‘willful’ violations of

regulatory statutes through the doctrine of respondent superior.”). The allegations here with respect

to the conduct of individuals are insufficient. The only allegations against Angela and Jerry

Woodward are that they are owners of TTS who “followed in the footsteps” of Gerald Schneider

who is Angela Woodward’s father. The extent of the allegations against Kyle and Kara Woodward

are that they are the children of Angie and Jerry Woodward and employees of TTS. Plaintiffs do

not otherwise allege anything that any Woodward defendant or any other defendant did, said,

knew, planned, controlled, caused, or anything else that demonstrates their individual awareness,

that is to say, knowledge, that Plaintiffs’ labor or services was being obtained or provided in

violation of the TVPA. Nor do they allege conduct by any particular TTS employee or type of

employee. Nor have they alleged the role any particular individual played in particular in

furtherance of a “scheme, plan, or pattern intended to cause [Plaintiffs] to believe that, if that

                                                  21
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 23 of 47




person did not perform such labor or services, that person or another person would suffer serious

harm or physical restraint.” This falls well short allegations sufficient to show a knowing violation

pursuant to 18 U.S.C. § 1589(a). See also Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe

Cty. Justice Ctr., 492 F.3d 1158, 1163 (10th Cir. 2007) (explaining that “to state a claim in federal

court, a complaint must explain what each defendant did to him or her; when the defendant did it;

how the defendant’s action harmed him or her; and, what specific legal right the plaintiff believes

the defendant violated.”) The Court should dismiss the three TVPA counts due to insufficient

allegations demonstrating a knowing forced labor violation.

                2.      Plaintiffs Fail to State a Cognizable Labor or Services Theory.

        The labor or services theory fails for two reasons. First, the conditions with which Plaintiffs

take issue (e.g., the chores, rustic living conditions, physical exercise, and care of animals) were

services provided to Plaintiffs by TTS for Plaintiffs’ benefit, not the other way around. Second,

“labor or services” under the TVPA contemplates work benefitting someone or something else and

Plaintiffs have failed to state a claim to that end.

        The Wyoming Supreme Court has recognized the DFS definition of “services” requiring

licensure or certification as a substitute childcare provider, which states the following: “‘Service’

means one or more organization-operated programs or activities having a common general

objective and involving deployment of the organization’s material and human resources in a

planned and systematic manner.” WY ADC 049.0029.1 § 6(s); Triangle Cross Ranch Inc. v State,

345 P.3d 890, 893 (Wyo. 2015). As noted above, TTS’s certification as an RTC denotes that it has

to “provide services for children who require a combination of therapeutic, educational, and

treatment services in a group care setting.” Id. WY ADC 049.0029.10 § 2. The Triangle Cross

Ranch court concluded that the engagement of children in ranch work at TCR required certification

                                                   22
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 24 of 47




because it was a “service” as defined” by DFS. 345 P.3d at 894 (Concluding that TCR was

providing a “service” because it “receives payment for allowing children to do their ranch work

because they pledge that the end result will be a boy who has overcome his negative behavior.”)

Nowhere in the Triangle Cross Ranch decision does the Wyoming Supreme Court take issue with

the notion of a substitute childcare provider including ranch work performed by children in the

services that it offers.

        The TTS program, as set out in the detailed disclosures of the Parent Handbook discussed

above and appended to the Complaint, clearly describes that chores, rustic living conditions,

physical exercise, and care of animals are part of the TTS therapeutic services that it provides to

children who meet specified criteria for admission and as consented to by their parents or

guardians. Plaintiffs do not provide allegations supporting a conclusion that TTS is doing anything

other than administering its program that is authorized by DFS. The conclusory allegation of a

“guise” coupled with an implausible and insufficient “working ranch” theory do not suffice. More

must be required in this case in order to state a plausible theory that TTS manages to run a forced

labor scheme when it is required to provide the kinds of services discussed above such as written

ITPC’s that include various kinds of clinical assessments, determination of individualized

treatment goals and strategies, accredited education, 24 hours of therapeutic services per month,

and discharge and continuing care planning. Plaintiffs do not suggest that TTS is failing to meet

other various regulatory requirements imposed by DFS such as providing information about

communication restrictions to parents and guardians in advance, meeting minimum clinical

staffing requirements, meeting staff orientation and annual training requirements, meeting staffing

ratio requirements, and conducting bed checks all night long. In short, TTS is a lawful business

providing services authorized by the state of Wyoming that include chores, rustic living conditions,

                                                23
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 25 of 47




physical exercise, and care of animals. While Plaintiffs may not have wanted to do those things

their parents or guardians made this choice for them. Accordingly, the services they received are

not forced labor within the meaning of 18 U.S.C. § 1589.

       Plaintiffs also do not articulate a labor or services theory that is covered by the TVPA.

Labor or services is not specifically defined in the TVPA. The Tenth Circuit upheld the following

jury instruction in a forced labor and involuntary servitude criminal prosecution that contemplates

labor or services resulting in a benefit to someone or something:

       [Y]ou must decide whether the defendant obtained the labor or services of another
       person, namely, the alleged victim named in that particular count of the
       indictment. “Obtain” means to gain, acquire, or attain. “Labor” means the
       expenditure of physical or mental effort. “Services” means conduct or
       performance that assists or benefits someone or something.

U.S. v. Kaufman, 546 F.3d 1242, 1260-62 (10th Cir. 2008). The Kaufman court set forth the

following analysis regarding the jury instruction at issue:

       [T]he instructions’ definitions of “labor” and “services” set forth the ordinary
       meaning of those terms. See 8 OXFORD ENGLISH DICTIONARY 559 (2d
       ed.1989) (defining “labour” as “[e]xertion of the faculties of the body or mind,
       esp. when painful or compulsory; bodily or mental toil”); 15 OXFORD
       ENGLISH DICTIONARY 34, 36 (2d ed.1989) (defining “service” as “[t]he
       condition of being a servant; the fact of serving a master” and as “[t]he action of
       serving, helping, or benefitting; conduct tending to the welfare or advantage of
       another”); see also Hackwell v. United States, 491 F.3d 1229, 1233–34 (10th
       Cir.2007) (relying on the RANDOM HOUSE DICTIONARY OF THE ENGLISH
       LANGUAGE’S definition of services as “the performance of any duties or work
       for another”).

546 F.3d at 1261. The concept of a benefit or service to someone else is woven into the concept of

labor or services under the TVPA as reflected in the analyses of various circuits. The Congressional

history of the TVPA discussed by the Kaufman court reflects that Section 1589’s purpose was to

“combat trafficking in persons, a contemporary manifestation of slavery.” Id. at 1261 (citation

omitted). The Sixth Circuit has noted that Section 1589 was “passed to implement the Thirteenth

                                                 24
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 26 of 47




Amendment [prohibition] against slavery or involuntary servitude.” United States v. Toviave, 761

F.3d 623, 629 (6th Cir. 2014) (emphasis supplied). The Ninth Circuit observed that “Congress

intended to reach cases in which persons are held in a condition of servitude...” United States v.

Dann, 652 F.3d 1160, 1169 (9th Cir. 2011) (internal quotation marks omitted) (emphasis

supplied). The Seventh Circuit observed that “we know that when Congress amended [Section

1589] it expanded the definition of involuntary servitude to include nonphysical forms of

coercion.”) United States v. Calimlim, 538 F.3d 706, 714 (7th Cir. 2008) (emphasis supplied).

While involuntary servitude is penalized by a different statute, 18 U.S.C. § 1584, as is apparent

from the foregoing, courts generally reference the concept of involuntary servitude in interpreting

Section 1589. “[T]he term ‘involuntary servitude’ necessarily means a condition of servitude in

which the victim is forced to work for the defendant.” U.S. v. Kozminski, 487 U.S. 931, 952 (1988)

(emphasis supplied).

       In other words, even the most violent and obvious abuse is not actionable as forced labor

or services if it is unaccompanied by a showing of servitude. In this case, Plaintiffs’ only

allegations in furtherance of a benefit to TTS or any Woodward defendant is a “working ranch”

and its size: 160 acres. As discussed above, this is insufficient to be plausible. This is particularly

so in light of Plaintiffs’ acknowledgement that TTS is a certified residential treatment center.

Therefore, its operations are subject DFS regulation and oversight as discussed above. More is

required in order to properly allege that Plaintiffs’ alleged forced labor benefitted the defendants.

Plaintiffs would have the Court apply the federal forced labor statute to create liability by

converting services provided to children that fit within the certified program of a residential

treatment center authorized to operate by the state of Wyoming into forced labor or services

provided by the children. This is an extreme and absurd result, therefore the Section 1589 causes

                                                  25
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 27 of 47




of action against TTS and the Woodwards should be dismissed. See U.S. v. Katz, 271 U.S. 354,

362 (1926) (observing that “[g]eneral terms descriptive of a class of persons made subject to a

criminal statute may and should be limited, where the literal application of the statute would lead

to extreme or absurd results, and where the legislative purpose gathered from the whole act would

be satisfied by a more limited interpretation”).

               3.      Plaintiffs Fail to Adequately Allege Compulsion Under the TVPA.

       Section 1589 “prohibits knowingly providing or obtaining labor or services by a variety of

means, including ‘serious harm or threats of serious harm.’” U.S. v. Kalu, 791 F.3d 1194, 1211

(10th Cir. 2015); 18 U.S.C. § 1589(a). “Serious harm” includes “any harm, whether physical or

nonphysical, including psychological, financial, or reputational harm, that is sufficiently serious,

under all the surrounding circumstances, to compel a reasonable person of the same background

and in the same circumstances to perform or to continue performing labor or services in order to

avoid incurring that harm.” 791 F.3d at 1211; 18 U.S.C. § 1589(c)(2). The Kalu court’s analysis

of the forced labor statute makes it clear that it is involuntary provision of labor or services that

Section 1589 prohibits. 791 F.3d at 1212-13.

       In this case, the claim of compulsion fails for several reasons but principally because

Plaintiffs’ parents and/or guardians consented to their admission to and ongoing treatment at TTS.

To that end, as discussed above, the Parent Handbook provides a variety of disclosures that are

consistent with DFS legal requirements of RTCs. Rigorous physical exercise, chores including

ranch work and cooking, taking care of animals, limitations on communication, discipline,

discomfort, ordeals, hard lessons, being confronted with the consequences of one’s own actions,

and rustic living conditions are all described in advance to the parents or guardians who are

required to give consent in order for the child to be admitted. That Plaintiffs take issue with

                                                   26
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 28 of 47




discipline, restrictions, or other aspects of the TTS program does not give rise to compulsion under

the TVPA. Section 1589 does not forbid “permissible warnings of adverse but legitimate

consequences.” Headley v. Church of Scientology Int’l, 687 F.3d 1173, 1180 (9th Cir. 2012). Here,

TTS discloses that its program can intentionally cause an addicted or otherwise unable to function

child to “hit[] rock bottom” so that they may recover. Parents or guardians consent to these terms.

       The consent of Plaintiffs’ parents and guardians does not begin and end with admission. It

is ongoing. Individualized treatment plans and ongoing parental involvement are disclosed by the

Parent Handbook and DFS regulations. Plaintiffs do not allege that their parents or guardians did

not participate in their treatment or were not informed of their ongoing treatment and services they

received. The possible treatments listed in the Parent Handbook are just that, possibilities, and not

promises as communicated at the beginning of the Parent Handbook. To that end, Plaintiffs do not

include parents or guardians in their putative class nor do they offer any specific allegations about

parents or guardians that support a belief that TTS promised to provide the treatments listed in the

Complaint to their children.

       As is clear from the admissions criteria for an RTC and contents of the Parent Handbook

discussed above, children are bound to be admitted to such places against their will. While

Plaintiffs may take issue with TTS’s practices, not every bad relationship between someone in a

position of authority and someone subject to that authority will constitute forced labor. See e.g.

Muchira v. Al-Rawaf, 850 F.3d 605, 620 (4th Cir. 2017) (Noting that “not all bad employer-

employee relationships or even bad employer-immigrant ... relationships will constitute forced

labor” and concluding that the plaintiff “cannot establish a forced labor claim by presenting

evidence that her employment environment caused her to experience psychological harm. Rather,

[the plaintiff] must present sufficient evidence upon which a jury could reasonably conclude that

                                                 27
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 29 of 47




the Saudi family knowingly or intentionally engaged in actions or made threats that were

sufficiently serious to compel a reasonable person in Muchira’s position to remain in the Saudi

family’s employ, against her will and in order to avoid such threats of harm, when she otherwise

would have left.”) (citations omitted) (emphasis in original). As is evident from the foregoing, not

being freely able to leave can be a factor in determining whether the labor or services were

involuntary, but Plaintiffs’ suggestion that as minor children in the custody of a substitute childcare

provider they were not free to leave TTS does not support their forced labor claims. [D.E. 1, ¶¶

73(a), 78(a)]. On the contrary, had TTS permitted the minor children admitted to its facility to

leave freely it would have faced another kind of liability. “Read in the proper context,

only unlawful physical restraint triggers § 1589(a)(1).” McCullough v. City of Montgomery, 2020

WL 3803045 at *9 (M.D.Ala. July 07, 2020) (emphasis in original).

       Another factor that undercuts Plaintiffs’ ability to show compulsion is their status as

children being subject to the will and authority of their parents or guardians. Alleged abusiveness

towards a child either by a parent, someone standing in the shoes of a parent, or pursuant to the

consent of a parent including where tasks are compelled does not mean that forced labor occurred.

See e.g. Toviave, 761 F.3d 623, 625 (6th Cir. 2014) (reversing the conviction of a defendant who

brought four children who were relatives to the United States to live with him, made them do a

variety of tasks, and behaved abusively towards them noting that “[a]n American parent has always

had the right to make his child perform household chores” and that “the extremity of force is also

not a determinant of forced labor, one way or the other. A parent who brutally beats a child to get

the child to sit up straight or stop crying, or to punish a child for some slight misdeed is not guilty

of forced labor.”)




                                                  28
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 30 of 47




        In this case, assuming that every allegation regarding abusive conduct is true as the Court

must, Plaintiffs’ allegations at best invoke an area of regulation belonging to the state of Wyoming,

including DFS in particular, but they are not forced labor. See id. at 627 (citing to Bond v. U.S.,

572 U.S. 844 (2014) for the proposition that “the Supreme Court has recently reemphasized that

we should be cautious in inferring Congressional intent to criminalize activity traditionally

regulated by the states.”) It does not suffice to simply call TTS’s operation a “guise” absent any

other facts that would support the theory of a guise, including allegations that would support a

theory that Plaintiffs’ parents did not consent to their treatment. For these reasons and because

forced labor does not contemplate the compulsion of minor children under these facts, the Court

should dismiss the TVPA counts.

                4.      Plaintiffs Fail to State a Claim for Venture Liability.

        As discussed above, Section 1595(a) permits a civil action against “whoever knowingly

benefits, financially or by receiving anything of value from participation in a venture which that

person knew or should have known has engaged in an act in violation of this chapter.” Plaintiffs

appear to plead venture liability either principally or in the alternative for all three TVPA counts.

And Section 1595(a) contains the language “knew or should have known” it also requires a

showing of knowing participation in a venture and a knowing benefit. Plaintiffs do not allege

sufficient facts to this end.

        In Bistline v. Parker, 918 F.3d 849 (10 Cir. 2019) the Tenth Circuit adopted the First

Circuit’s application of the definition of “venture” under TVPA provision 18 U.S.C. § 1591(e)(6)

as “any group of two or more individuals associated in fact, whether or not a legal entity” to Section

1589. Bistline, 918 F.3d at 873 (citing Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017)).




                                                 29
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 31 of 47




While this venture definition above is broad, it is not without limitation. To this end, a closer

analysis of Bistline court’s discussion of continuous conduct is in order.

       In addition to the notorious Fundamentalist Latter Day Saints (FLDS) prophet Warren

Jeffs, the Bistline defendants included a law firm and one of its partners, Rodney Parker. 918 F.3d

at 854. Parker allegedly helped Jeffs reinstate a trust that Jeffs’ ailing father controlled as part of

his advice to Jeffs on how to accomplish Jeffs’ objective of total control over the homes,

possessions, and bodies of the FLDS community, including Jeffs’ plan to facilitate the rape of

minor girls by himself and others. Id. at 856-57. Jeffs obtained the control and opportunity to prey

on children he desired through a campaign of coercion and control over the FLDS community

while Parker and his law firm received payment for their legal work from the trust. Id. at 857, 875.

       Key to the Bistline Court’s holding regarding the sufficiency of the joint venture allegations

was the notion that the defendants allegedly set up a scheme “designed expressly for the purpose

of facilitating these crimes and also ensuring that defendants would personally reap ample benefits

therefrom.” Id. at 875-76 (emphasis in original). Moreover, the Bistline Court remarked “that

despite extensive knowledge of the ways Mr. Jeffs was using his power to harm plaintiffs and other

similarly-situated individuals, defendants continued to use their legal expertise to uphold this

scheme.” Id. at 875. Moreover, the facts demonstrated awareness of illegal conduct over a period

of years and “construct[ion] of a scheme for the purpose of enabling it.” Id. at 876. Here, Plaintiffs

must allege continuous conduct or a pattern of behavior in order to state a joint venture claim under

Section 1595(a). See e.g. M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 970 (S.D.

Ohio 2019) (Observing where there no “actual knowledge of participation in the sex trafficking

itself…Plaintiff must allege at least a showing of a continuous business relationship between the

trafficker and the hotels such that it would appear that the trafficker and the hotels have established

                                                  30
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 32 of 47




a pattern of conduct or could be said to have a tacit agreement”). They have not. They have offered

no allegations of scheme describing the benefits received by the defendants and their awareness of

the illegality of their actions as contemplated by Bistline. They only allege family relationships,

who owns which entity or property, and advance conclusory allegations of “guise” substitute

childcare provider operations that ignore the laws applicable to these organizations and run

contrary to the TTS representation in a document that they themselves attach to the Complaint.

This falls well short of allegations that would support that the Defendants knew they were in a

forced labor venture together. For this reason, Plaintiffs fail to state a venture liability claim. To

the extent their TVPA claims rely on venture liability pursuant to Section 1595(a), the Court should

dismiss these claims.

       As noted above, part of venture liability is receipt of a knowing benefit. TVPRA cases

discussing venture liability pursuant to 18 U.S.C. § 1595(a) reference the receipt of money, labor,

or other valuable, monetarily quantifiable benefits. See e.g. Ricchio v. McLean, 853 F.3d 553, 557

(1st Cir. 2017) (Defendant hotel operator received payment for motel room); Paguirigan v. Prompt

Nursing Empl. Agency LLC, 286 F. Supp. 3d 430, 439 (E.D.N.Y. 2017) (Defendant received

plaintiff’s labor as a nurse in a nursing home); Lesnik v. Se, 374 F. Supp. 3d 923, 952-53 (N.D.

Cal 2019) (Defendants received under-compensated labor at a paint shop construction project );

Ross v. Jenkins, 325 F. Supp. 3d 1141, 1164 (D. Kan. 2018) (Defendants received plaintiff’s free

labor in their homes and businesses); Stein v. World-Wide Plumbing Supply Inc., 71 F. Supp. 3d

320, 329 (E.D.N.Y. 2014) (Defendants received plaintiff’s uncompensated labor in their illegal

fencing operation and in their restaurant); Bistline, 918 F.3d 849, 875 (Defendants received

attorneys’ fees and free manual labor). See also M.A. v. Wyndham Hotels & Resorts, Inc., 425 F.

Supp. 3d 959, 964 (S.D. Ohio 2019) (Defendant hotel operator received revenue from hotel room

                                                 31
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 33 of 47




rental and/or royalties therefrom). In this case, as discussed above in various places, the “working

ranch” theory is not stated in sufficient detail to articulate a benefit to TTS or any Woodward

defendant at all, let alone a knowing benefit. On the contrary, given the small size of the TTS

property and the various requirements it must meet in order to maintain DFS certification it is more

plausible to conclude that what Plaintiffs describe as their labor or services were a cost to TTS,

not a benefit. For this additional reason, Plaintiffs’ venture liability theory fails and the Court

should dismiss all three counts that rely on venture liability.

       B.      The RICO Claim is Untimely, Lacks Substantive Elements, and Fails Due to
               Lack of Standing.

       Plaintiffs bring their RICO claims against Defendants TTS, TCR, Gerald Schneider,

Michaeleen Schneider, Angela Woodward, Jerry Woodward, Daniel Schneider, Mathew

Schneider, Mark Schneider, Kara Woodward, Kyle Woodward, Thomas George, and Judith

Jefferis. “To successfully state a RICO claim, a plaintiff must allege four elements: (1) conduct

(2) of an enterprise (3) through a pattern (4) of racketeering activity.” Robbins v. Wilkie, 300 F.3d

1208, 1210 (10th Cir. 2002). Where the third and fourth elements are concerned, Plaintiffs allege the

TVPA violations discussed above as predicate acts. [D.E. 1, ¶¶ 138-130]. Because Plaintiffs fail to

state TVPA claims, the RICO cause of action must be dismissed.

       The Complaint additionally fails to state a RICO claim because (1) Plaintiffs’ alleged

injuries are insufficient to meet the statute’s requirements for standing; (2) The Complaint alleges

insufficient facts to make the claims timely; and (3) the Complaint fails to plausibly allege the

substantive elements of a RICO claim.




                                                  32
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 34 of 47




               1.      Plaintiffs Lack Standing Because They Do Not Allege an Injury to
                       Business or Property.

       RICO standing is a more rigorous matter than standing under Article III, because it

requires plaintiffs show they were injured in “business or property by reason of prohibited

racketeering activities.” Bixler v. Foster, 596 F.3d 751, 756 (10th Cir. 2010). It is well established

that the “business or property” requirement “has a restrictive significance which helps to assure

that RICO is not expanded to provide a federal cause of action and treble damages to every tort

plaintiff.” Makowski v. United Bhd. of Carpenters & Joiners of Am., No. 08 Civ. 6150, 2010 WL

3026510, at *12 (S.D.N.Y. Aug. 2, 2010). Physical or emotional harm thus cannot be a cognizable

RICO injury. Hollander v. Flash Dancers Topless Club, 340 F. Supp. 2d 453, 458 (S.D.N.Y.

2004). Nor will “pecuniary losses flowing from [a] personal injur[y],” support a claim. Genty v.

Resolution Tr. Corp., 937 F.2d 899, 918 (3d Cir. 1991); Jackson v. Sedgwick Claims Mgmt. Servs.,

Inc., 731 F.3d 556, 565–66 (6th Cir. 2013).

       Here, the Complaint alleges three types of injuries from the alleged RICO violation: (1)

labor services without compensation; (2) emotional and physical pain; (3) unspecified “economic

damages”. [D.E. 1, ¶¶ 142, 144-45]. Emotional distress is personal harm. The Tenth Circuit has

expressly held that “emotional damages are not the type of injuries redressable by…RICO.” Tal v.

Hogan, 453 F.3d 1244, 1254 (10th Cir. 2006). Accordingly, to the extent Plaintiffs’ claims depend

on personal harms, they must be dismissed.

       Nor do Plaintiffs’ claims for forced labor without compensation confer RICO standing.

First, Plaintiffs have not sufficiently alleged that they provided labor, rather, they received a

service, as discussed above. Second while courts have concluded that other TVPA forced labor

plaintiffs have articulated sufficient facts to establish an injury to business or property, a survey of

those cases reveals that they are distinguishable from the instant case. In other TVPA/RICO cases
                                                  33
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 35 of 47




plaintiffs pleaded an expectation of payment for their services in advance of the commission of

the alleged predicate TVPA act, a cognizable Federal Labor Standards Act (FLSA) claim, a state

law business tort, or some combination of the three. None of the foregoing is present in this case.

       Particularly relevant is Copeland v. C.A.A.I.R., Inc., 2019 WL 4307125 (D. Okla. 2019).

Copeland involved an entity that held “itself out as a long-term residential drug and alcohol

recovery program” but, unlike TTS, “was not certified as a treatment provider and provide[d] no

meaningful treatment for its residents, including rehabilitative and psychiatric treatment.” Id. at

*2. Plaintiffs, who agreed to participate in the program as a condition of drug court, alleged that

once they were at the facility there were “required to work in excess of 40 hours a week” for a co-

defendant “under constant threat of incarceration.” Id. at *1. Plaintiffs worked without pay at a

chicken processing plant. Id. at *2. They alleged that the owner defendants, who had no

background in drug and alcohol treatment, founded the residential treatment center in order to

provide income to the organization and themselves and to provide “cheap labor to third-party

agricultural interests affiliated with [the residential treatment facility].” Id. Plaintiffs brought

TVPA, RICO, and FLSA claims. The Copeland court set forth a four-factor test applicable to

“cases where a plaintiff is in the rehabilitative custody of an institution and in cases where a

plaintiff has alleged joint employment” in determining whether the plaintiffs offered sufficient

allegations to conclude that they were employees under the FLSA. Id. at *3. It concluded that they

had. Id. It also concluded that plaintiffs had sufficiently alleged RICO standing based on its

analysis “that Plaintiffs are properly considered employees under FLSA.” Id. at *11.

       Other courts have reached similar conclusions. See e.g. Tanedo v. East Baton Rouge

Parish School Bd, 2012 WL 5378742 at *1-2, 9 (C.D. Cal. 2012) (permitting RICO claims to move

forward where plaintiffs alleged that they were recruited to work as teachers in the United States

                                                34
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 36 of 47




and made to pay several fees or face job and visa loss); Javier v. Beck, 2014 WL 3058456 at *1-

2, 7 (S.D.N.Y.) (recognizing RICO standing where Plaintiff alleged that he signed an employment

contract with defendants to work as a physical therapy rehab manager but that defendants made

him do unskilled work and paid him less than half of what he claimed); Adhikari v. Daoud &

Partners, 697 F.Supp.2d 674, 680-81, 691 (S.D. Tex. 2009) (Plaintiffs adequately pleaded RICO

standing where they alleged that their deceased relatives were recruited to work at what was

represented to be luxury hotels or an “American camp” in the United States but who were made to

work for less pay in Iraq under dangerous conditions where they were killed); Ross v. Jenkins, 325

F. Supp. 3d 1141, 1167-69 (D. Kan 2018) (involving a default judgment where Plaintiff set forth

the hours she worked in bakeries, restaurants, and homes over a period of ten years as part of her

FLSA claim).

       In this case, Plaintiffs do not allege that they were recruited to do work, factors that suggest

the existence of an employee-employer relationship, or a state law business tort. Even under the

most expansive approach to defining a specific business or property interest they have not

advanced sufficient allegations to establish RICO standing. “Without a harm to a specific business

or property interest-a categorical inquiry typically determined by reference to state law-there is no

injury to business or property within the meaning of RICO.” Diaz v. Gates, 420 F.3d 897, 900 (9th

Cir. 2005) (affirming RICO standing where the harms the plaintiff alleged “amount to intentional

interference with contract and interference with prospective business relations, both of which are

established torts under California law”). While Plaintiffs attempt to meet the RICO standing

“concrete financial loss” requirement by stating hours worked accompanied by FLSA-type

prevailing wage allegations, this is unavailing unaccompanied by an FLSA claim or even

allegations that might support an FLSA claim. [D.E. 1, ¶¶ 93, 96]; Ivar v. Elk River Partners, Inc.,

                                                 35
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 37 of 47




705 F.Supp.2d 1220, 1232 (D. Colo. 2010) (observing that “[a] plaintiff asserting a claim under 18

U.S.C. § 1964(c) must allege actual, quantifiable injury” and that “a showing of injury requires

proof of concrete financial loss, and not mere injury to a valuable intangible property interest.”)

(citations omitted, emphasis in original). Quantifying what is otherwise an intangible loss does not

meet the concrete financial loss requirement. For this reason, Plaintiffs’ RICO claim must be

dismissed for lack of standing.

               2.      Plaintiffs’ RICO Claims are Untimely.

       RICO claims are subject to a four year statute of limitations. Robert L Kroenlein Tr. ex rel.

Alden v. Kirchhefer, 764 F.3d 1268, 1274 (10th Cir. 2014) (citing Rotella v. Wood, 528 U.S. 549,

552 (2000)). Civil RICO accrual of time is analyzed via either injury-discovery or injury-

occurrence. Kirchhefer, 764 F.3d at 1276. The Tenth Circuit has yet to adopt either approach. Id.

       Under the injury-occurrence rule, “a claim would ‘accrue’ when the injury occurs, even if

undiscovered.” Id. at 1275. Under the injury-discovery rule, the inquiry focuses on “when a

plaintiff actually discovers his injury, but also when a reasonably diligent plaintiff would have

discovered the injury.” Id. 1279 (citations omitted). “The plaintiff need not discover all elements

of the fraudulent scheme to be on notice of the potential of fraud.” Id. (Citing to Ebrahimi v. E.F.

Hutton & Co., 852 F.2d 516, 523 (10th Cir.1988) and its language that “[i]nquiry notice is

triggered by evidence of the possibility of fraud; it does not require full exposition of the fraud

itself.”)(emphasis in originals).

       In this case, Plaintiffs filed their RICO claim on November 25, 2020. [D.E. 1]. Four years

prior to the filing date is November 25, 2016. Plaintiff Sherman claims that she was at TTS from

May 2012 to July 2013 and from July 2014 to October 2015. [D.E. 1 ¶ 69]. Plaintiff Gozan claims

that she was at TTS from February 2, 2012 to August 1, 2012. [D.E. 1 ¶ 74]. Plaintiff Nash claims

                                                36
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 38 of 47




that she was at TTS from May 7, 2015 to November 2015 and that she was a minor until November

28, 2017. [D.E. 1 ¶¶ 79, 84]. Plaintiff Doe does not make a claim that he was ever at TTS for any

reason nor does he allege any specific facts against any Trinity or Woodward outside of what has

already been set forth above in terms of an unsupported working ranch theory. However, he claims

to have been at TCR from May 2011 to December 20, 2011.

       Plaintiffs claim a series of physical, emotional, and psychological injuries they received

while at TTS, lost wages and daily damages for alleged forced labor occurring during their time at

TTS and TCR, and psychological and emotional distress diagnosed at an undisclosed time in

connection with their time at TTS and TCR. [D.E. 1, ¶¶ 72-73, 77-78, 85-86, 90, 93-98]. The

allegations document their awareness of their claimed injuries at the time of the occurrence. While

they have alleged a fraudulent recruitment scheme they have not alleged the kind of fraud that

conceals an injury. See e.g. Kirchhefer, 764 F.3d at 1275 (explaining that “a perpetrator’s deceptive

conduct could prevent a plaintiff from even knowing that he or she has been defrauded and produce

the perverse result that the law which was designed to prevent fraud could become the means by

which it is made successful and secure.) (citation and internal punctuation omitted, emphasis in

original). Rather, they make allegations demonstrating awareness of claimed injuries as they were

occurring. Under an injury-occurrence rule, each Plaintiff’s claim is plainly beyond four years.

       Under an injury-discovery rule, they are also beyond four years. In another TVPA case, a

court concluded that the RICO limitations period began when the plaintiffs’ alleged confinement

ended. Oak-Jin Oh v. Soo Bok Choi, 2016 WL 11430442 at *9 (E.D.N.Y. 2016). In this case, the

latest period of confinement of any Plaintiff, that of Plaintiff Nash, ended in November 2015. By

this measure, Plaintiff Nash had until November 2019 to file her claim. Since all the Plaintiffs

were minors during their time at TTS and TCR, they presumably intend to make an argument that

                                                 37
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 39 of 47




they were not able to file due to their minority. However, except for Plaintiff Nash, they have not

set forth when each of them turned 18 that would support this argument for RICO claims that are

otherwise plainly untimely. They do not claim to be minors now. Accordingly, that have not “pled

facts to show by the exercise of due diligence [they] could not have known that [they] might have

a cause of action.” Sullivan v. Harris, 2019 WL 5258045 at *3 (D. Wyo. 2019) (emphasis in

original). For this reason, Plaintiffs’ RICO claims as currently pled are untimely and subject to

dismissal. Any request to amend requires an assessment of futility based on all Plaintiffs providing

the dates when they reached the age of majority.

               3.      Plaintiffs Fail to Articulate the Necessary and Substantive Elements of
                       a RICO Claim.
       The Complaint fails to allege that the members of the alleged enterprise “joined together

to create a distinct entity” for a common purpose as required to establish an association-in-fact

enterprise. United Food & Commercial Workers Unions v. Walgreen Co., 719 F.3d 849, 855 (7th

Cir. 2013) (RICO claim dismissed where the alleged activities “[were] entirely consistent with [the

defendant companies] each going about [their] own business”); see also Boyle v. United States,

556 U.S. 938, 946 (2009). A RICO pattern is established by pleading that the predicate acts had

the “same or similar purposes, results, participants, victims, or methods of commission,” H.J. Inc.

v. Nw. Bell Tel. Co., 492 U.S. 229, 240 (1989). In this case, Plaintiffs do not establish same or

similar purposes, results, or methods of commission with the conclusory allegations that Angie

Woodward “followed in the footsteps” of her father or by attaching the TTS Parent Handbook

without a single allegation that any aspect of its contents applied to TCR’s operations. There are

no allegations connecting TTS’s operations and alleged to those of TCR outside of those discussed

above which do not suffice. That TTS and TCR are both substitute childcare providers does not

establish anything other than they are two different operations each going about their own business.
                                                38
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 40 of 47




They have different staff, residents, admissions criteria, and are located several miles apart from

one another.

       The insufficiency of Plaintiffs’ enterprise theory is nowhere more evident than in the dearth

of allegations regarding each defendant. To be liable under 18 U.S.C. § 1962(c), one must have

some part in directing the enterprise’s affairs and participate in the operation or management of

the enterprise. Reves v. Ernst & Young, 507 U.S. 170, 179, 183, 185 (1993). “A defendant will not

be liable simply because he provides services that benefit the enterprise; instead, there ‘must be a

nexus between the person and the conduct in the affairs of an enterprise. The operation

or management test goes to that nexus.’”; Taylor v. Chesapeake Operating, Inc., 2019 WL

6174944 at *4 (W.D. Okla. 2019); Reves, 507 U.S. at 178-79. In this case, as discussed above, the

Complaint describes who defendants are without describing either their role in directing the

enterprise’s affairs or their participation in the operation or management of the enterprise. At best,

they have identified the owners of TCR and TTS, respectively, but have made no allegations that

support the notion that anyone associated with TTS could operate anything having to do with TCR

nor vice versa. This theory particularly fails as to Kyle and Kara Woodward, whose only apparent

contribution to the RICO enterprise was to be employed by TTS. [D.E. 1, ¶ 67]. Into this

unavailing attempt to construct a RICO cause of action by claiming without support that TCR and

TTS are in business together, Plaintiffs have thrust a number of other defendants like Judith Jefferis

unaccompanied by a description of how each contributed to the RICO enterprise. [D.E. 1 ¶¶ 55,

65-66]. The act of conducting an enterprise through a pattern of racketeering activity “must be

established as to each individual defendant.” Craig Outdoor Advert., Inc. v. Viacom Outdoor, Inc.,

528 F.3d 1001, 1027–28 (8th Cir. 2008); see also U.S. v. Persico, 832 F.2d 705, 714 (2d Cir.1987)

(“The focus of section 1962(c) is on the individual patterns of racketeering engaged in by a

                                                 39
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 41 of 47




defendant, rather than the collective activities of the members of the enterprise.”). In this case,

Plaintiffs rely on group pleading. The group pleading in this case does not establish the requisite

facts demonstrating that each defendant acted on behalf of the enterprise (rather than its or his own

interest) or directed the enterprise’s affairs. See Reves 507 U.S. at 179 (1993); United Food &

Commercial Workers Unions, 719 F.3d at 854.

       Finally, Plaintiffs’ RICO enterprise theory fails because they do not distinguish the RICO

“person” from the RICO “enterprise.” The Supreme Court has held that the language of §

1962(c) creates a pleading requirement of distinctness: “to establish liability under § 1962(c) one

must allege and prove the existence of two distinct entities: (1) a ‘person’; and (2) an ‘enterprise’

that is not simply the same ‘person’ referred to by a different name.” Cedric Kushner Promotions,

Ltd. v. King, 533 U.S. 158, 161 (2001). Plaintiffs attempt to hedge their bets where distinction is

concerned by pleading in the alternative. However, the RICO person and RICO enterprise in this

case are still impermissibly one and the same.

       Plaintiffs allege that TTS and TCR are each a RICO “enterprise.” [D.E. 1, ¶¶ 133-134].

They also allege that each Individual RICO Defendant is a RICO “person.” [D.E. 1, ¶ 132].

However, this does not comport with the rest of the Complaint. Plaintiffs also allege that all the

RICO Defendants, which includes the Individual RICO Defendants and entities TTS and TCR,

“repeatedly committed the RICO predicate acts of human trafficking and forced labor as alleged

above and profited from the same.” [D.E. 1, ¶ 139]. They allege that Defendants TTS and TCR

and other defendants committed the predicate acts throughout the Complaint and indeed bring all

three TVPA counts against TTS and TCR as defendants. This impermissibly combines the RICO

“person” and the RICO “enterprise.” In Zavala v. Wal-Mart Stores, Inc., 447 F.Supp.2d 379

(D.N.J. 2006) plaintiffs brought a RICO and TVPA action that suffered from the same deficiency:

                                                 40
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 42 of 47




       Here, and elsewhere in the Second Amended Complaint, Plaintiffs allege that
       both Wal–Mart and the contractors committed the predicate acts. The language of
       the statute specifies that the “person” commits the predicate acts: “It shall be
       unlawful for any person employed by or associated with any enterprise engaged
       in, or the activities of which affect, interstate or foreign commerce, to conduct or
       participate, directly or indirectly, in the conduct of such enterprise’s affairs
       through a pattern of racketeering activity ...” 18 U.S.C. § 1962(c). The “person”
       conducts the enterprise through a pattern of racketeering activity. When Plaintiffs
       allege that the contractors engaged in the predicate acts that constitute
       racketeering activity, as they do at numerous points in the Second Amended
       Complaint, this confirms that the contractors are within the meaning of “person.”
       See Whelan v. Winchester Prod. Co., 319 F.3d 225, 229 (5th Cir.2003) (“For
       purposes of § 1962(c) ... the plaintiff must demonstrate ... that the RICO ‘person’
       who commits the predicate acts is distinct from the enterprise.”) Because both
       Wal–Mart and the contractors engaged in the racketeering activity, and also
       constitute the enterprise, the RICO person and the RICO enterprise are identical.

Zavala, 447 F. Supp.2d at 383. The Zavala court concluded this was clearly impermissible

pursuant to the Supreme Court’s holding in King, 533 U.S. at 161 which held that the RICO

“person” must be distinct from the “enterprise” who improperly conducted the enterprise’s affairs.

Zavala, 447 F. Supp.2d at 383.

       In the alternative Plaintiffs allege that TTS and TCR in combination with the Individual

RICO Defendants formed an associated fact enterprise in which both TCR and TTS constitute a

RICO person. [D.E. 1, ¶ 145]. The alternative pleading does not meet the distinctness requirement.

“If the members of the enterprise are the same as the persons, the distinctness requirement has not

been met, as the ‘person’ and the ‘enterprise’ must not be identical.” Zavala, 447 F.Supp.2d at

383. Because Plaintiffs fail to meet the RICO conduct, pattern and enterprise pleading

requirements, this cause of action must be dismissed.

       C.      Plaintiffs’ Negligence Claims Must Be Dismissed.

       Plaintiff Nash and the putative Subclass, not the other named Plaintiffs or Doe, bring

their causes of action for negligence and negligent infliction of emotional distress against TTS,

Dally-Up, LLC, the Diocese of Cheyenne, and Society of our Lady of the Most Holy Trinity.
                                                41
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 43 of 47




Preliminarily, there is an issue as to the propriety of the negligence causes of action. As

described above, TTS is required to have clinical staff and provide individualized therapeutic

treatment. Plaintiffs claim deficient or withheld treatment throughout the Complaint. [D.E. 1, ¶¶

9-11, 56, 60, 72, 97-98]. To the extent Plaintiffs’ make an injury claim against a health care

provider, they must bring a medical malpractice action subject to the Wyoming Medical Review

Panel Act of 2005.

               1.      Plaintiff Nash Fails to Articulate Plausible Claims or Establish a Duty
                       as to Dally-Up, LLC.

       The state law causes of action are the only claims against Dally-Up LLC. Plaintiffs allege

that Dally-Up LLC leased the land where TTS sits prior to 2010 and purchased it in 2010. [D.E.

1, ¶ 54]. They describe it as a “shell company” that purchased the land in order for Defendant

Owners to avoid liability for their “egregious conduct.” Id. They do not provide allegations that

describe what they think a “shell company” is. To that end, LLC’s are meant to be flexible entities.

“[I]n many cases [LLCs] legitimately do not require more than a single member with little capital.

The limited liability company can be used for a variety of businesses with lawful purposes, from

a member whose only assets are herded across the Wyoming prairie to one that is publicly traded

and operates around the world.” GreenHunter Energy, Inc. v. Western Ecosystems Technology,

Inc., 337 P.3d 454, 464 (Wyo. 2014). In this case, “shell” is no more than a vague and insufficient

insinuation.

       Plaintiffs additionally allege that free labor and maintenance for the seller, Defendants

Judith Jefferis and Rock Creek Ranch, were a term of the sale. [D.E. 1, ¶ 55]. They offer no

additional theory in support of such an extraordinary allegation. For example, they do not articulate

the party or parties who had the obligation to supply the free labor and maintenance given their

assertion that the buyer was a “shell company.” They do not suggest that the sale price of the
                                                 42
        Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 44 of 47




property was somehow so low that it would provide an inducement for the buyer to supply illegal

forced labor to Judith Jefferis and Rock Creek Ranch over the last 11 years. They have no theory

as to how often or the quantity of forced labor that had to be provided. In short, Plaintiffs do not

offer sufficient support for their claim that unconscionable and/or unenforceable terms were

included in the sale of land. “A plaintiff must ‘nudge [ ] [his] claims across the line from

conceivable to plausible’ in order to survive a motion to dismiss. Thus, the mere metaphysical

possibility that some plaintiff could prove some set of facts in support of the pleaded claims is

insufficient; the complaint must give the court reason to believe that this plaintiff has a reasonable

likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C. v. Schneider,

493 F.3d 1174, 1177 (10th Cir. 2007).

        The lack of plausible allegations is linked to Plaintiffs’ failure to articulate a duty as to

Dally-Up, LLC. “In general, to establish a negligence claim, the plaintiff must show: 1) the

defendant owed the plaintiff a duty to conform to a specific standard of care; 2) the defendant

breached the duty by failing to act in accordance with the standard of care; 3) the defendant’s

breach of the duty of care proximately caused the plaintiff’s injury; and 4) the plaintiff’s injury is

compensable by monetary damages.” Warwick v. Accessible Space, Inc., 448 P.3d 206, 211 (Wyo.

2019)

         Plaintiffs do not bring premises liability claims against Dally-Up, LLC. Nor do they allege

that Dally-Up, LLC had ongoing involvement with any other aspect of Plaintiffs’ claims or with

TTS operations beyond the lease and sale of the property where TTS sits, which occurred well

before the earliest date of admission of any Plaintiff. “The law recognizes a duty when, upon the

facts in evidence, such a relation exists between the parties that the community will impose a legal

obligation upon one for the benefit of the other—or, more simply, whether the interest of the

                                                 43
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 45 of 47




plaintiff which has suffered invasion was entitled to legal protection at the hands of the defendant.”

Id. (citation and internal punctuation omitted). There is simply no relation between Plaintiffs and

Dally-Up, LLC. Plaintiffs cannot establish a duty on the part of Dally-Up, LLC based on the

insufficient allegations discussed above. Accordingly, the negligence claims against Dally-Up,

LLC should be dismissed.

                  2. Plaintiff Nash Fails to Adequately Allege Breach and Proximate Cause.

       Plaintiff Nash claims that TTS subjected her to “extreme and outrageous conduct” that

caused her “severe emotional distress and/or bodily harm” arising from her stay at TTS. [D.E. 1,

¶ 148]. Her claim is based on Post Traumatic Stress Disorder and physical and psychological pain.

[D.E. 1, ¶ 85].

       In this case, Nash fails to adequately allege breach and proximate cause given that, as

described above, its program is authorized by the state of Wyoming and given that her parent(s)

or guardian(s) consented to her admission to TTS after TTS disclosed its program in detail to them

in advance. “Proximate cause is explained as the accident or injury must be the natural and

probable consequence of the act of negligence.” Killian v. Caza Drilling, Inc., 131 P.3d 975, 985

(Wyo. 2006) citations omitted). “The ultimate test of proximate cause is foreseeable injury.” Id.

(citations omitted). In this case, Nash does not allege sufficient facts indicating that TTS should

have foreseen her claimed emotional damages. She does not allege a physical injury that would

have been visible. She does not allege information that might have put TTS on notice of an

emotional injury such as a substantiated complaint to DFS, a failure by DFS to renew TTS’s

certification, or withdrawal of consent by her parent or guardian. She does not set forth allegations

that support her position that TTS unjustifiably relied on the state of Wyoming’s ongoing

determination that it can operate its program or the consent given by her parent(s) or guardian(s).

                                                 44
       Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 46 of 47




Rather, her claims are alleged as if the regulatory requirements of TTS and parental consent have

no bearing. They do. For these reasons, her claims fail to establish negligence or negligent

inflection of emotional distress and should be dismissed.

V.     CONCLUSION

       The Court should dismiss all three TVPA claims because they fail to articulate a cognizable

labor or services theory, they fail to properly allege compulsion under the circumstances of this

case, and they fail to allege the elements of venture liability. The Court should dismiss the RICO

claim because Plaintiffs lack standing, their RICO claim is untimely, and they fail to state the

remaining RICO substantive elements of (1) conduct (2) of an enterprise (3) through a pattern (4)

of racketeering activity. The Court should dismiss the negligence claim because Plaintiffs fail to

articulate plausible allegations against or the presence of a duty as to Dally-Up, LLC, and fail to

articulate breach and proximate cause. Finally, the Court should dismiss each individual

Woodward defendant because the Complaint’s group pleading fails to establish individual

unlawful acts or failure to act on the part of any of them.

       WHEREFORE, the Trinity and Woodward Defendants respectfully request that this

Court dismiss the Class Action Complaint.

       Respectfully submitted this 19th day of January, 2021.


                                              GORDON REES SCULLY MANSUKHANI LLP
                                              /s/ Thomas B. Quinn
                                              555 Seventeenth Street, Suite 3400
                                              Denver, CO 80202
                                              Telephone: (303) 534-5160
                                              Email: tquinn@grsm.com




                                                 45
      Case 0:20-cv-00215-SWS Document 75-1 Filed 01/19/21 Page 47 of 47




                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on this 19th day of January, 2021, a true and correct
image of the foregoing was e-filed via CM/ECF and served to all attorneys of record according to
CM/ECF.


                                             /s/ Fran Aragon Eaves
                                             For Gordon Rees Scully Mansukhani, LLP




                                               46
